Citation Nr: 1537035	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for Parkinson's disease.

2. Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus, Type II, and/or to exposure to herbicides.

3. Entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus, Type II, and/or to exposure to herbicides.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II, and/or to exposure to herbicides.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to restoration of service connection for peripheral neuropathy of the bilateral lower extremities.

7. Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008, July 2008, June 2009, May 2011, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The March 2008 rating decision, in pertinent part, denied service connection for PTSD.  The July 2008 rating decision, in pertinent part, granted service connection for peripheral neuropathy of the bilateral lower extremities, rated 10 percent each, effective January 17, 2007 (date of claim); and denied service connection for hypertension and impotency.  The June 2009 rating decision severed service connection for peripheral neuropathy of the bilateral lower extremities, effective September 1, 2009.  The May 2011 rating decision denied service connection for Parkinson's disease and for ischemic heart disease.  The June 2011 rating decision denied an increased rating for diabetes mellitus, Type II.

In February 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, to address the matter of whether service connection for peripheral neuropathy of the bilateral lower extremities should be severed.  In May 2010, a hearing was held before a DRO at the RO, to address the issues of entitlement to service connection for PTSD, hypertension, and impotence; and entitlement to restoration of service connection for peripheral neuropathy of the bilateral lower extremities.  In April 2015, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

In September 2014 and at the April 2015 Travel Board hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In June 2015, the Veteran again submitted additional evidence that was not reviewed by the AOJ.  This evidence was also not accompanied by a waiver of initial AOJ consideration; however, a review of the evidence shows that it is duplicative of the evidence that was submitted at the April 2015 Travel Board hearing.  Therefore, its submission does not require return to the AOJ for initial review.  38 C.F.R. § 20.1304(c).

As a final initial matter, the Board notes that although the Veteran filed a claim for service connection for PTSD, and it has been developed and adjudicated as such, the evidence of record shows diagnoses of psychiatric disability other than PTSD (e.g., depression).  In light of the decision by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass the other psychiatric diagnoses.  

The issues of entitlement to service connection for hypertension; impotency; and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACTS

1. On April 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal seeking service connection for Parkinson's disease; there is no question of fact or law remaining before the Board in this matter.

2. The Veteran is not shown to have a chronic heart disorder/ischemic heart disease.

3. A July 2008 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, Type II, effective January 17, 2007.

4. In a November 2008 rating decision, the RO proposed to sever service connection for peripheral neuropathy of the bilateral lower extremities; and in a June 2009 rating decision, the RO severed service connection for peripheral neuropathy of the bilateral lower extremities, effective September 1, 2009, on the basis that the Veteran's peripheral neuropathy of the bilateral lower extremities was not due to his service-connected diabetes mellitus, Type II, or found to be otherwise related to his military active duty service.

5. While there are several medical opinions in the record that are contrary to a prior opinion regarding the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities, the record does not reflect that the opinion on which service connection was predicated was clearly erroneous, and the high burden of proof required for severance is not met.

6. Throughout the appeal period, the Veteran's diabetes mellitus, Type II, has required insulin, oral hypoglycemic agents, and a restricted diet; regulation of activities has not been required.




CONCLUSIONS OF LAW

1. Regarding the matter of entitlement to service connection for Parkinson's disease, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).

2. Service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus, Type II, and/or to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. Severance of service connection for peripheral neuropathy of the bilateral lower extremities was not proper, and restoration of service connection for that disability is warranted.  38 U.S.C.A. §§ 1110, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).

4. A rating in excess of 20 percent for diabetes mellitus, Type II, is not warranted.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.119; Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the matter of entitlement to service connection for Parkinson's disease, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this matter is not necessary.  Similarly, inasmuch as this decision grants the Veteran's claim to restore service connection for peripheral neuropathy of the bilateral lower extremities, there is also no reason to belabor the impact of the VCAA on that matter; any notice effect or duty to assist failure is harmless.  

With regards to the Veteran's claims for service connection for ischemic heart disease and for an increased rating for diabetes mellitus, Type II, he was provided VCAA-compliant notices in March 2010 (for diabetes mellitus, Type II) and in September 2010 (for ischemic heart disease).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his attorney has alleged that notice in this case was less than adequate.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA treatment records, records from the Social Security Administration (SSA), private treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his attorney has identified any relevant outstanding evidence.

The RO also arranged for VA examinations in June 2008 and March 2010.  These examinations were conducted by the same examiner who completed all necessary testing, and interviewed and examined the Veteran.  The Board acknowledges that in March 2010, the examiner did not review the Veteran's claims file.  However, he had previously done so in June 2008 and is thus presumed to be familiar with the facts of the Veteran's case.  Furthermore, with respect to the Veteran's claim for ischemic heart disease, as will be discussed in greater detail below, it is not shown by the record that he has a diagnosed heart disability.  Therefore, a review of the claims file would not have aided the examiner in the rendering of his opinion as to that matter.  For the Veteran's claim for an increased rating, the report reflects familiarity with the Veteran's medical history and shows that the examiner administered a clinical interview, which included a physical examination.  Therefore, the Board finds that the March 2010 VA examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating and adjudicative purposes, and there is nothing in the record to suggest that the examiner's inability to review the Veteran's claims file rendered it anything less than complete.  

Notably, neither the Veteran nor his attorney has argued that the March 2010 VA examination was inadequate, or that his diabetes mellitus, Type II, has worsened since that time.  The record likewise does not indicate that the previous examination no longer reflects the current state of the Veteran's service-connected diabetes mellitus, Type II.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (1995).  Therefore, the Board has determined that another evaluation by VA is not necessary prior to the adjudication of the Veteran's increased rating claim.

Finally, the Veteran was provided an opportunity to set forth his contentions during an April 2015 Travel Board hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the April 2015 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Parkinson's disease

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

At the April 1, 2015 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal seeking service connection for Parkinson's disease.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.

II. Ischemic heart disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Disorders diagnosed after separation from service may still be service-connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (including cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for ischemic heart disease, to include as secondary to his service-connected diabetes mellitus, Type II, and/or to exposure to herbicides while serving in the Republic of Vietnam.

If a Veteran, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, and has one of the specified diseases (to include ischemic heart disease) associated with exposure to certain herbicide agents (to include Agent Orange), such disease shall be considered to have been incurred in service, as due to the exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Ischemic heart disease includes "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  It does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  See 38 C.F.R. § 3.309(e), and note 2, following.

The Veteran's service personnel records, to include his DD 214, show that he was stationed in the Republic of Vietnam from March 1971 to December 1971.  Therefore, his exposure to herbicides while serving in the Republic of Vietnam is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The critical question to be resolved in this claim, however, is whether the Veteran has a current diagnosis of a heart disability.  In statements from the Veteran, he has asserted generally that he experiences symptoms related to the heart; such symptoms include chest pain, tightening in his chest, and chest discomfort.

However, on June 2008 VA examination, it was determined that the Veteran did not have a disability related to the heart.  Specifically, during the examination, the Veteran complained of chest pain and/or discomfort since 2004.  He reported that he had been given a complete work up in the 1990s, but it was determined that he did not have heart disease at that time.  He further denied a history of myocardial infarction, congestive heart failure, or rheumatic heart disease.  He also had no history of cardiac-related surgeries.  He did not take nitroglycerin or any other medications regarding the heart.  

On physical examination of the Veteran's cardiovascular system, there was regular rate and rhythm, and no murmurs, rubs, gallops, or jugular venous distension.  Peripheral pulses were symmetrically intact without evidence of peripheral artery disease, and there was no stasis pigmentation.  There was trace pretibial edema, but there were no ulcers or skin/nail abnormalities.  

Diagnostic tests from May and June 2008 were also reviewed.  The May 2008 echocardiogram showed normal cardiac chambers, normal left ventricular wall thickness and motion, normal left ventricular function, decreased left ventricular diastolic function, no significant valvular lesions, a normal right side of the heart, and no pericardial effusion.  The June 2008 stress test was negative for ischemia by electrocardiogram criteria.  Based on the foregoing, the examiner determined that there were no current objective findings of coronary disease.

In March 2010, the Veteran was afforded a VA examination in conjunction with his claim for an increased rating for diabetes mellitus, Type II.  During this examination, he denied any history of coronary artery disease. 

The Veteran's service treatment records and postservice treatment records from the VA, Social Security Administration, and private healthcare providers are likewise silent for any diagnoses related to the heart.  Specifically, his VA problem list does not include a disability related to the heart.  As for his private treatment records, these show that from 1996 to 2009, his heart was regularly assessed as normal with regular heart sounds.  From 2011 to 2014, his problem list was also silent for a disability related to the heart.  Cardiovascular examinations also regularly revealed normal heart sounds with regular rate and rhythm with no murmurs.  

Based on the foregoing, it is not shown that the Veteran has been treated for, much less diagnosed with, a disability related to the heart during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Moreover, the Veteran's subjective complaints have not otherwise been attributed to a chronic underlying disability.  The Veteran's own allegations that he has a heart disorder/ischemic heart disease are not competent (and probative) evidence on the question of whether he has such a disability.  While he is competent to observe that he may have what he believes to be cardiac symptoms (such a chest pain, chest tightening, and/or discomfort in the chest), whether the clinical findings represent an underlying heart disability entity is a medical question beyond the scope of common knowledge, and requires medical training/expertise to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

As was noted, a threshold legal requirement for substantiating a claim of service connection (whether direct or secondary) is that there must be evidence that the Veteran actually has the disability for which service connection is sought.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Here, the evidence does not show that the Veteran has (or during the pendency of this claim has had) a chronic heart disorder/ ischemic heart disease.  Absent competent evidence of a diagnosis of a heart disorder/ischemic heart disease, there can be no valid claim of service connection for such a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 91992).  Accordingly, the preponderance of the evidence is against a claim of service connection for a heart disorder/ischemic heart disorder, to include as secondary to his service-connected diabetes mellitus, Type II, and/or to exposure to herbicides, and the appeal in this matter must be denied.
III. Peripheral neuropathy of the bilateral lower extremities

In July 2008, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, on the basis that it was secondary to the Veteran's service-connected diabetes mellitus, Type II.  The evidence of record at that time included the report of a June 2008 VA examination, wherein it was opined that the Veteran's bilateral peripheral neuropathy, involving the lower extremities, was "at least as likely as not caused by or [a] result of diabetes mellitus."

At the time of the July 2008 rating decision, the Veteran had a separate claim for service connection for peripheral neuropathy of the bilateral upper extremities, which was deferred for additional development.  Pursuant to that claim, a supplemental VA medical opinion was solicited in August 2008.  In that opinion, the examiner noted that the onset of the Veteran's diabetes mellitus, Type II, and peripheral neuropathy of the lower extremities occurred at the same time.  Therefore, it was her opinion that the lower extremity polyneuropathy was "less likely than not caused by or related to [diabetes mellitus]," and explained that the "preponderance of the medical evidence shows that the vast majority of diabetic neuropathy requires at least 5 years of [diabetes mellitus]."

In an effort to reconcile the differing opinions rendered in July 2008 and in August 2008, the Veteran was afforded another VA peripheral nerves examination in October 2008.  This examiner did not review the claims file, but interviewed and examined the Veteran.  He diagnosed polyneuropathy of the lower extremities and opined that this disability was "not caused by or result of diabetes mellitus."

In a November 2008 rating decision, based upon the August 2008 and October 2008 VA examiners' reports, the RO determined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not related to his service-connected diabetes mellitus, Type II.  Based upon this finding, the RO proposed severance of service connection for peripheral neuropathy of the bilateral lower extremities.

In June 2009, the RO severed service connection for peripheral neuropathy of the bilateral lower extremities, as due to the Veteran's service-connected diabetes mellitus, Type II, on the stated basis that it was not shown to be related to a service-connected disability or otherwise related to his active military duty service.

Under the provisions of 38 C.F.R. § 3.105, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous (emphasis added).  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that the same CUE standard which applies to a Veteran's CUE challenge to a prior adverse determination under section 3.105(a) is also applicable in the Government's severance determination under section 3.105(d)). "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, at 342-43.

In the present case, the procedural steps followed by the RO in proposing and implementing the severance of service connection for hypertension satisfied the requirements of 38 C.F.R. §§  3.105(d), (i).  The Veteran does not contend otherwise.

As noted, the RO's severance of service connection for peripheral neuropathy of the bilateral lower extremities that had been previously related to the Veteran's service-connected diabetes mellitus, Type II, was based upon a finding that the disability was not related to a service-connected disability or otherwise related to his military active duty service.  In August 2009, the Veteran filed a notice of disagreement with the June 2009 rating decision severing service connection for peripheral neuropathy of the bilateral lower extremities.  In various statements, including at a February 2009 DRO hearing, he asserted that although his diabetes mellitus, Type II, was officially diagnosed in 2005, he had actually experienced symptoms of that disability for several years prior and that it went undiagnosed for several years.  

In support of his contentions, the Veteran submitted the results from diagnostic testing completed in July 1996, December 1996, November 1997, May 2001, March 2003, and in November 2003.  These show that on four occasions (from November 1997 to November 2003), the Veteran had high glucose levels.  He also submitted statements from two of his private treating physicians.  In a November 2009 letter, Dr. J.C.H. stated that the Veteran had been under his care since February 2004, but he had records in his possession extending back to November 18, 2003, "on which date [the Veteran] had an elevated fasting blood glucose of 182.  He was, therefore, diabetic as of that date, i.e., as of November 18, 2003."  Dr. J.C.H. also stated that he could not speculate how long before that date the Veteran had been diabetic, but concluded that because "the problem obviously did not occur overnight on November 18, 2003 . . . there [was] a considerable if unquantifiable history of diabetes before that date as well."  Also in November 2009, Dr. H.R.P. submitted a letter stating, "The patient was diagnosed with peripheral neuropathy in 2006 at the VA.  This is most likely from diabetes peripheral neuropathy as he had diabetes at least five years prior to this diagnosis in 2006."  Dr. H.R.P. also noted that the Veteran had been a patient of his since 1996. 

In March 2010, the Veteran was afforded a VA examination in conjunction with his claim for an increased rating for diabetes mellitus, Type II.  The claims file was not made available for review, and the examination was conducted by the same examiner who conducted the June 2008 VA examination.  During this examination, the Veteran complained of complaints of pain in his lower extremities since 2005.  The examiner stated that these complaints "began at or about the same timeframe as diagnosis and [did] not fit a diabetic neuropathy pattern."  

In June 2013, the RO attempted to reconcile the differing opinions in the record by obtaining a supplemental opinion.  The first one was rendered on June 10, 2013, without an examination of the Veteran.  The examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was "less likely than not" proximately due to or the result of his service-connected diabetes mellitus, Type II.  The examiner provided the following rationale:

Veteran has provided history of his neuropathy complaints of bilateral lower extremities began in 2005.  He was given diagnosis of diabetes mellitus type 2 in 2005.  Letters from his [private treating physicians, Dr. H.R.P. and Dr. J.C.H.] are noted and appreciated.  Review of blood sugars from the [private physicians] noted 2 elevated blood sugars from a total of 6 blood sugars obtained during time period of 1996 to 2003.  As regarding [Dr. J.C.H.'s] note of one elevated blood sugar this does not meet American Diabetic Association criteria for diagnosis of diabetes.  Veteran was prescribed oral steroids prednisone for his complaints of rheumatoid arthritis.  Elevated blood sugar is recognized as side of effect of oral or IV steroid use this is not a diagnosis of diabetes mellitus.  Veteran has several medical conditions that contribute to his subjective complaints of his bilateral lower extremities: Vitamin B12 deficiency and [degenerative disc disease (DDD)] of lumbar spine elevated BMI and rheumatoid arthritis.  As Veteran has provided oral history of his neuropathy complaints started at same time as the diagnosis of diabetes mellitus type 2 in 2005, known Vitamin B 12 deficiency and DDD lumbar spine, it is this examiner's opinion Veteran's bilateral lower extremities neuropathy is less likely as not due to or caused by or result of his SC diabetes mellitus, type 2.

Eight days later, on June 18, 2013, that same examiner provided an opinion stating that a baseline level of severity for the Veteran's bilateral peripheral neuropathy of the lower extremities could be established based upon the medical evidence available prior to its aggravation by his service-connected diabetes mellitus, Type II, and that the current severity of his bilateral peripheral neuropathy of the lower extremities was not greater than the baseline.  

Based upon the opinions rendered in June 2013, the RO continued to find that severance of service connection for the Veteran's peripheral neuropathy in the bilateral lower extremities was warranted.  See July 2013 supplemental statement of the case (SSOC).

After reviewing the foregoing evidence, however, the Board finds that it has not been established by CUE that the Veteran's grant of service connection for peripheral neuropathy in the bilateral lower extremities was awarded in error.  Specifically, the August 2008 VA medical opinion was premised on the basis that the Veteran's peripheral neuropathy in the bilateral lower extremities and diabetes mellitus, Type II, were diagnosed at the same time.  Therefore the latter disability could not have caused or aggravated the former disability.  However, the Veteran later submitted evidence from his private treating physicians to suggest that his diabetes mellitus, Type II, had in fact been present several years prior to the date of its official diagnosis.  In October 2008, a VA examination was afforded to reconcile differing opinions.  However, that examiner's opinion was not based on a review of the claims file or accompanied by an explanation of the rationale for his opinion; therefore, it too is of limited probative value.  The March 2010 VA examiner provided an opinion that ran counter to his original opinion in June 2008; however, he did not adequately explain the reasoning behind his June 2008 opinion and then the changed opinion in March 2010.  

In June 2013, a medical opinion was solicited from a third VA examiner in order to reconcile all the opinions in the record (i.e., those from the prior VA examinations/ supplemental medical opinions and from the Veteran's treating physicians).  It was the July 2013 VA examiner's opinion that the Veteran's peripheral neuropathy in the bilateral lower extremities was not causally related to his service-connected diabetes mellitus, Type II.  Although she prepared a detailed explanation for the rationale of her opinion, the Board notes that it is partly premised on an inaccurate factual background.  Specifically, the examiner stated that her review of the diagnostic testing submitted by the Veteran from 1996 to 2003 showed elevated blood sugars on only 2 out of 6 occasions.  However, as was noted above, the Veteran in fact had four incidents of elevated blood sugars, starting from 1997.  Furthermore, with respect to her comment that Dr. J.C.H.'s note of one elevated blood sugar in November 2003 did not meet the American Diabetic Association's criteria for a diagnosis of diabetes, the Board notes that in his letter, he explained that the records in his possession only dated as far back as in November 2003.  Therefore, it stands to reason that he did not have any additional glucose readings to consult.  Significantly, of the six diagnostic test reports submitted by the Veteran, one of them was dated in November 2003 (and is the same test referenced by Dr. J.C.H. in his letter).  However, there were three other glucose readings conducted prior to November 2003, which showed elevated results.  

The RO's award of service connection for peripheral neuropathy of the bilateral lower extremities was based upon a favorable opinion rendered by a VA examiner, who indicated that the disability was causally related to the Veteran's service-connected diabetes mellitus, Type II.  The Veteran has also, since then, submitted medical opinions from his private treating physicians to the effect that the peripheral neuropathy in the lower extremities is related to his service-connected disability.  Although there is evidence contrary to these opinions in the record, they do not establish that the opinion on which service connection was predicated was clearly erroneous.  Here, "reasonable minds" do differ on the etiology of the Veteran's peripheral neuropathy of the lower extremities.

Under these circumstances, the Board finds that the high burden of proof required for severance of service connection under 38 C.F.R. § 3.105(d) is not met; that severance of service connection for peripheral neuropathy of the bilateral lower extremities was improper; and that restoration of service connection for such disability is warranted.

IV. Diabetes mellitus, Type II

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating if the condition requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent, is warranted when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note 1.

The Veteran's diabetes mellitus, Type II, is currently rated as 20 percent disabling under Diagnostic Code 7913.  The evidence of record shows that during the appeal period, he was originally prescribed oral hypoglycemic agents for his diabetes mellitus until he was prescribed insulin in 2010.  There is also evidence that he has been on a restricted diet.  To warrant the next higher, 40 percent rating, the evidence must show that in addition to the insulin and restricted diet, the Veteran is also regulated in his activities.

A regulation of activities contemplates a regulation or restriction by medical professionals.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The Veteran's VA treatment records, SSA records, and private treatment records do not show that he has required a regulation of activities due to his service-connected diabetes mellitus, Type II, at any time during the appeal period.  To the contrary, the record contains several VA treatment notes reflecting that he was instructed to exercise as part of his diabetes treatment.  For example, in January 2010, the Veteran's VA healthcare provider discussed his "need for, and benefits of a moderate level of persistently performed exercise 30 minutes per day at least 5 days a week."  In November 2011, the Veteran was instructed by his VA healthcare provider to exercise his feet by walking, as part of his diabetic foot care education.  He was also instructed to exercise on a regular basis.  In August 2012, his VA healthcare provider "[d]iscussed [his] need for and benefits of blood pressure monitoring, limiting the amount of salt and fat in the diet, exercising on a regular basis, limiting alcohol intake, and not smoking."  

The Veteran has not alleged that his activities were regulated at any time during the appeal period.  Significantly, during the June 2008 VA examination, the Veteran reported that "he [did] not have restriction of activities."  He also reported during the March 2010 VA examination that there were "no activity restrictions strictly in regards to diabetes."

Because of the progressive nature of the rating criteria in Code 7913, the criteria for each successive higher rating include all of the criteria for the lower ratings; and because they are phrased in the conjunctive, each of the three criteria listed in the 40 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Accordingly, as the evidence does not show that, at any time during the appeal period, the Veteran's diabetes mellitus, Type II, required regulation of activities in addition to insulin and a restricted diet, the criteria for a 40 percent rating for diabetes are neither satisfied nor approximated, and such rating is not warranted for any portion of the period under consideration.  See 38 C.F.R. § 4.7.

Furthermore, the record does not reflect any further separately compensable complications of diabetes.  The decision above denies service connection for ischemic heart disease, but restores service connection for diabetic peripheral neuropathy.  Claims for service connection for hypertension and impotency were separately adjudicated and are on appeal herein (see below remand).  The record is silent for any eye, skin, bowel, or bladder complaints.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's diabetes mellitus, Type II, is exceptional or that the schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such is raised by the record.  Here, the Veteran has not asserted (and the record does not show) that he is unemployable as a result of his service-connected diabetes mellitus, Type II.  The Veteran's records from SSA show that he was determined to be disabled as of August 2005 due to rheumatoid arthritis and other inflammatory polyarthropathies and hypertension.  There is no indication in the record that the Veteran was determined to be disabled because of his diabetes mellitus, Type II.  For these reasons, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  

In summary, the Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent for his service-connected diabetes mellitus, Type II, for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 .


ORDER

The appeal seeking service connection for Parkinson's disease is dismissed.

Service connection for ischemic heart disease is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is restored.

A rating in excess of 20 percent for diabetes mellitus, Type II, is denied.






REMAND

Hypertension and Impotency

The Veteran seeks service connection for hypertension and impotency.  His postservice treatment records document that he has been given a diagnosis of and/or been prescribed treatment for both of these disabilities, and it is his contention that they are related to either his service-connected diabetes mellitus, Type II, or to his exposure to herbicides while serving in the Republic of Vietnam.

In June 2008 and in March 2010, the Veteran was afforded VA examinations to determine the etiology of his hypertension and erectile dysfunction.  Both examinations were conducted by the same healthcare provider.  In June 2008, the VA examiner diagnosed hypertension, essential, controlled, and opined that this was "[n]ot caused by or a result of diabetes."  He also diagnosed erectile dysfunction and stated that given the Veteran's age, past medical history and current medical regimen, it would be mere speculation to opine a direct or proximate cause.  

In March 2010, the VA examiner again opined that the Veteran's hypertension was "not caused by or result of diabetes mellitus," and explained that the hypertension "was diagnosed at or around the same time as his diabetes mellitus."  With respect to the Veteran's erectile dysfunction, he opined that given the Veteran's age, past medical history and current medical regimen, it was "less likely as not caused by or result of diabetes mellitus."  

Although the VA examiner provided opinions regarding the causation of the Veteran's hypertension and impotency, he did not provide an opinion as to whether either of these disabilities were aggravated by his service-connected diabetes mellitus, Type II.  Accordingly, a remand is warranted so that an adequate opinion may be obtained regarding the Veteran's claim for secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

Furthermore, with respect to the Veteran's allegation that his hypertension may be related to his exposure to herbicides in service, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309. 

In light of the NAS studies' findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicides in service is warranted.  

Acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, he requested and his claim was developed as one for PTSD.  However, as was explained in the Introduction, the record reflects that he has been given a diagnosis other than PTSD as well, namely depression.  See September 2011 VA examination.  Therefore, consideration must also be given as to whether service connection is warranted for depression.

On September 2011 VA examination, an opinion was provided that the "Veteran appears to have intermittent depression but there is no evidence it is related to his military service."  The examiner provided no explanation for the rationale of this opinion.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Id. at 123.  Consequently, this matter must be remanded to afford the Veteran an adequate examination/opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Regarding the Veteran's claim for PTSD, the record reflects that in May 2007, he was given a diagnosis of such by a VA psychiatrist.  He was also given a diagnosis of PTSD by his healthcare providers at the Biloxi Vet Center, who stated in a May 2012 letter, "The Mississippi Scale for PTSD indicates [PTSD] and The Exposure to Combat Scale indicates that the veteran was traumatized by several events in the war zone."  On September 2011 VA examination, however, the examiner did not diagnose PTSD and stated that the Veteran "completed an invalid MMPI-2."  She also stated, "The validity profile is referred to as 'fake bad.'  This profile is reflective or [sic] severely over-reporting of symptoms or falsely endorsing symptoms in an attempt to look ill.  He also completed an invalid Trauma Symptom Inventory."  

In various statements, the Veteran has reported being exposed to multiple stressor events while serving in the Republic of Vietnam, and specifically his fear of hostile military activity therein.  His service personnel records confirm that he served at the Naval Air Facility in Cam Ranh Bay, Republic of Vietnam, from March 1971 to December 1971.  Therefore, although each of his stressors have not been capable of independent verification, 38 C.F.R. § 3.304(f)(3) is nevertheless for consideration.  

The record currently contains conflicting evidence as to whether the Veteran has a valid diagnosis of PTSD.  In light of the need to remand his claim for an adequate opinion regarding the diagnosis of depression, the Board will also remand for another examination to reconcile the various opinions addressing PTSD.  Notably, at the time of the September 2011 VA examination, the Veteran's records from the Biloxi Vet Center were not available for the examiner's review and consideration.

Finally, to ensure complete development while on remand, the Veteran will also be provided the opportunity to submit any additional treatment records relevant to his claims for service connection for hypertension, impotency, and an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his hypertension, impotency, and/or acquired psychiatric disorder, to include PTSD, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. 	After the above evidence is obtained, to the extent available, arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and likely etiology of his hypertension and impotency.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicides therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension and/or impotency were caused by his service-connected diabetes mellitus, Type II?  In providing this opinion, the examiner should (as was discussed in the decision above) accept as true that the Veteran's diabetes mellitus, Type II, likely had its onset several years prior to its official diagnosis in 2005.

(c) If the Veteran's hypertension and/or impotency were not caused by his service-connected diabetes mellitus, Type II, is it at least as likely as not (50 percent or better probability) that either of those disabilities were aggravated by his diabetes mellitus, Type II?  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  In doing so, the examiner should also comment on the opinions already of record in these matters (June 2008 and March 2010 VA examination opinions), expressing agreement or disagreement with the conclusions reached in each, and explaining the rationale for the agreement or disagreement.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. 	After the above evidence is obtained, to the extent available, arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should also discuss specifically the psychiatric diagnoses already of record (to include PTSD and depression), and whether he or she disagrees with those past diagnoses.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


